Judgment, Supreme Court, New York County (Louis Crespo, Special Ref.), entered February 7, 2002, which awarded plaintiff-respondent law firm Flanagan & Cooke, P.C. attorneys’ fees plus interest in the total amount of $93,363.19, unanimously affirmed, with costs.
It is well settled that a special referee’s findings of fact and credibility will generally not be disturbed where substantially supported by the record (see Rasmussen v Yellow Riv., 298 AD2d 322, 323 [2002]; Vastwin Invs. v Aquarius Media Corp., 295 AD2d 216, 217 [2002]). Accordingly, inasmuch as the record is, as the Referee found, devoid of credible evidence that plaintiff law firm’s services were terminated by defendant client RC 27th Avenue Realty Corporation for cause and otherwise provides ample justification for the fee awards made, we perceive no ground upon which those awards might be set aside *136or reduced. Concur — Buckley, P.J., Nardelli, Mazzarelli, Sullivan and Gonzalez, JJ.